Felton, J.
The court erred in sustaining the plea to the jurisdiction. Strickland v. Peacock, 209 Ga. 773.
An inmate of the Milledgeville State Hospital may file in his own name a petition under Code §§ 35-236 and 35-237. In fact no formal petition for a trial is required. If in fact an affidavit by a friend or relative is a prerequisite to such a trial, to the effect that the alleged cause of commitment did not and does not exist, and that, if it did, it had ceased to exist, such an affidavit made by counsel for the petitioning inmate is sufficient.
The court did not err in overruling the defendant’s general demurrers. The court erred in sustaining the plea to the jurisdiction and in dismissing the action.

Judgment reversed on the main bill and affirmed on the cross-bill.


Sutton, C. J., and Worrill, J., concur.